In an action to recover no-fault medical payments, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Joseph, J.), dated April 19, 2004, as granted that branch of the plaintiffs motion which was for summary judgment on the third cause of action to recover no-fault medical payments for Lenox Hill Hospital, as assignee of Stefan Selig.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was for summary judgment on the third cause of action is denied.
As relevant to this appeal, the plaintiffs, which brought this action to recover certain no-fault payments as assignees of insureds of the defendant, Government Employees Insurance Company (hereinafter GEICO), failed to make a prima facie showing of entitlement to judgment as a matter of law on the third cause of action asserted in the complaint (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the Supreme Court should have denied that branch of their motion which was for summary judgment with respect to this cause of action, regardless of the sufficiency of GEICO’s opposing papers (see McBride v DeMartine, 15 AD3d 362 [2005]). H. Miller, J.P., Ritter, Goldstein and Skelos, JJ., concur.